Case 2:19-cv-00467-TAD-KK Document 14 Filed 05/12/20 Page 1 of 2 PageID #: 75




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

MARTY CLARK                                      :          DOCKET NO. 2:19-cv-0467


VERSUS                                           :          JUDGE TERRY A. DOUGHTY


SHERIFFS OFFICE CALCASIEU PARISH, :                         MAGISTRATE JUDGE KAY
ET AL


                                         JUDGMENT

       For the reasons stated in the Report and Recommendation [Doc. No. 13] of the Magistrate

Judge previously filed herein, determining that the findings are correct under the applicable law,

and noting the absence of objections to the Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that this matter be DISMISSED

WITHOUT PREJUDICE in accordance with the provisions of FRCP Rule 41(b).

       THUS DONE AND SIGNED, in chambers, in Monroe, Louisiana, on this 12th day of

May, 2020.



                                             ______________________________________
                                             TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE
Case 2:19-cv-00467-TAD-KK Document 14 Filed 05/12/20 Page 2 of 2 PageID #: 76
